

113 HR 3271 IH: Military and Federal Civilian Employee Pay Act
U.S. House of Representatives
2013-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3271IN THE HOUSE OF REPRESENTATIVESOctober 7, 2013Mr. Lamborn introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking continuing appropriations for the compensation of Federal employees and certain military personnel in the event of a Government shutdown, and for other purposes.1.Short titleThis Act may be cited as the Military and Federal Civilian Employee Pay Act.2.Continuing appropriations for Federal employees and certain military personnel(a)In generalThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect such sums as are necessary to provide the pay and allowances for—(1)Federal employees;(2)members of the reserve components of the Armed Forces (as named in section 10101 of title 10, United States Code) who perform inactive-duty training (as defined in section 101(d)(7) of such title) during such period;(3)the commissioned corps of the Public Health Service; and(4)the commissioned corps of the National Oceanic and Atmospheric Administration.(b)Back pay for furloughed individualsAny individual who will receive pay and allowances under subsection (a) but who was furloughed as a result of any lapse in appropriations which begins on or about October 1, 2013, and ending on the date of enactment of this Act shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.3.Reconciliation of expendituresExpenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.4.TerminationNo part of any appropriation contained in this Act shall remain available for obligation beyond September 30, 2014.